Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Amendment
Below are the status of amendments to the following  claims:

23.	(Currently Amended) A method to update a circuit breaker, comprising:
wirelessly receiving, from a circuit breaker controller, a mobile phone, or the Internet, an update control signal at control circuitry of the circuit breaker, wherein the control circuitry comprises a processor, memory, and a wireless radio;
initiating an update mode of the circuit breaker, comprising:
interrupting a current path from a line side phase connection to a load side phase connection of the circuit breaker, and
not interrupting a current flow to the control circuitry;
wirelessly receiving updated fault interrupter instructions at the control circuitry;
validating the wirelessly received updated fault interrupter instructions; 
updating the circuit breaker based in part on the updated fault interrupter instructions comprising overwriting at least a portion of stored fault interrupter instructions with the updated fault interrupter instructions; 
running an  integrity test on the circuit breaker in response to the update; wherein if the integrity test fails, restore the circuit breaker to a pre-update condition; and
wherein if the integrity test succeeds, terminate the update mode.

24.-26.	(Canceled) 

27.	(Canceled) 



29.	(Canceled) 

30.	(Previously Presented) The method of claim 23, wherein initiating the update mode of the circuit breaker comprises illuminating a light emitting diode (LED) of the circuit breaker to indicate that the circuit breaker is in the update mode.

31-47.	(Canceled) 

48.	(Currently Amended) A method to update a circuit breaker, comprising:
wirelessly receiving, by a processor of the circuit breaker, an update control signal;
initiating, by the processor, an update mode of the circuit breaker, wherein the circuit breaker remains tripped; wherein a memory, the processor, and the wireless radio of the circuit breaker remain powered while the circuit breaker is tripped;
wirelessly receiving, by the wireless radio, updated fault interrupter instructions at the circuit breaker;
validating, by the processor, the updated fault interrupter instructions; 
overwriting at least a portion of stored fault interrupter instructions with the updated fault interrupter instructions;
run an integrity test on the circuit breaker in response to the update;
wherein if the integrity test fails, restore the circuit breaker to a pre-update condition; and
wherein if the integrity test succeeds, terminate the update mode.

49.	(Canceled) 



51.	(Previously Presented) The method to update the circuit breaker of claim 48, the initiating the update mode of the circuit breaker includes illuminating a light emitting diode (LED) of the circuit breaker to indicate that the circuit breaker is in the update mode.

52-56.	(Canceled)

57.	(Previously Presented) The method to update the circuit breaker of claim 48, wherein the initiation of the update mode is after receipt of the update control signal and wherein the validation of the updated fault interrupter instructions is after receipt of the updated fault interrupter instructions by the circuit breaker and during the update mode.

58.	(Previously Presented) The method to update the circuit breaker of claim 48, wherein upon detection of a fault, a current flow between a line side phase connection and a load side phase connection of the circuit breaker is interrupted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-12, 15, 16, and 18-22 are allowed as articulated in the Reasons for Allowance disclosed in the Office Action mailed 10/15/2021.
Claims 23, 28, 30, 48, 51, 57, and 58 are allowed per the examiner’s amendments shown above. The amendments on claims 23 and 48 as well as their respective dependent claims will likely require at least four or more references for rejection (Wiese in view of Rodgers, Guheen, and Winters). It is believed the rejection of claims 23 and 48 under these references would not be considered reasonable.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683